DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed October 9, 2020.  Claims 1-19, 21-22, and 24-31 are pending in this case.  Claims 1-13, 18-19, 21-22, 24-26 were previously withdrawn.  Claims 30 and 31 are newly-added.  Claims 20 and 23 are currently cancelled.  Claims 14-17 and 29 are currently amended.  Accordingly, claims 14-17 and 27-31 are currently under examination.
Remarks
Statements of intended use do not serve to distinguish from the prior art. MPEP 2103 I C
In this case, in claim 14, “wherein the virtual appliance is running as a guest instance on a compute node without attachment to any physical component of a physical machine”, “wherein the compute node hosts . . .”,  “wherein the specific decoration is required  . . . “, “anchor which is configured to store . . .”, “wherein the first trusted storage includes . . .”, “wherein the second trusted storage includes . . .”, “wherein the virtual machine instance stores . . .”, recite intended use.
Also, claims 15-16 recite intended use.
Nonfunctional descriptive material does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, in claim 14, “wherein the first trusted storage includes an association between the license management data and the second virtual machine instance,” “wherein the license management data . . .”,  “management data is inserted . . .”, recite nonfunctional descriptive material.
Response to Arguments
Applicant's arguments filed October 9, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 14-17 and 28-31, as currently amended, that the claims recite statutory subject matter.  Examiner respectfully disagrees.
The claims, as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical filed; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Applicant argues, regarding claim 14, as currently amended, that the cited references do not teach, disclose, or suggest the amended portions of the claim.
Examiner respectfully disagrees.
Chaturvedi teaches a method for incorporating license management data into a virtual machine instance comprising:
detecting, by a virtual appliance, a triggering event resulting in formation of the virtual machine instance from an originating virtual machine instance, wherein the virtual appliance is running as a first guest instance on a compute node without attachment to any physical component of a physical machine; (par 13-16, 25, 23, 26, 27, 59 , “the module 328 can be used to detect, at the VM host node 320, a change in VM status for the VMs 332.)
in response to detecting the triggering event, generating, by the virtual appliance, license management data including a unique identifier associated with the virtual machine instance; (par 13-16, 25 “When a VM is cloned, copied or moved, the VM host agent may operate to generate a new VMUUID. The server may then inventory the VMs and update its license database” , 23, 26, 59  “thus enabling the server node 302 to allocate or de-allocate licenses 340 to the VMs 332 based on the change in VM status, and perhaps, one or more policies 344”)

providing, by the virtual appliance, the license management data to a second trusted storage of a license server running as a second guest instance on the compute node; (par 13-16, 46, 47, 56-58, 60-61 “The VM state change notifier module 328 may be used to transmit reports 314 to the server node 302, the reports 314 indicating a change in VM status, thus enabling the server node 302 to allocate or de-allocate licenses 340 to the VMs 332 based on the change in VM status, and perhaps, one or more policies 344. In some embodiments, the apparatus 350 may comprise a client node”)
wherein the virtual machine instance is configured to run a licensed application. (par 13-16, 25, 23 “each licensed application running on a particular VM”, 26, 27, 59)
The recitation “and wherein the compute node hosts the originating virtual machine instance and the virtual machine instance” constitutes intended use and therefore does not serve to distinguish form the prior art.  MPEP 2103 I C
The recitation “wherein the specific decoration is required  . . . “ constitutes intended use and therefore does not serve to distinguish form the prior art.  MPEP 2103 I C
The recitation “wherein the first trusted storage includes . . .” constitutes intended use and therefore does not serve to distinguish form the prior art.  MPEP 2103 I C
The recitation “anchor which is modified to store . . .”, constitutes intended use and therefore does not serve to distinguish form the prior art.  MPEP 2103 I C
The recitation “wherein the first trusted storage includes . . .”, constitutes intended use and therefore does not serve to distinguish form the prior art.  MPEP 2103 I C
The recitation “wherein the second trusted storage includes . . .”, constitutes intended use and therefore does not serve to distinguish form the prior art.  MPEP 2103 I C
The recitation “wherein the virtual machine instance stores . . .”, constitutes intended use and therefore does not serve to distinguish form the prior art.  MPEP 2103 I C
Additionally, in claim 14, the recitations “wherein the first trusted storage includes an association between the license management data and the second virtual machine instance,” “wherein the license management data . . .”, “management data is inserted . . .”, recite nonfunctional descriptive material, and therefore do not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-17 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 14-17 and 27-31 –
Claims 14-17 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 14-17 and 27-31 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite steps for monitoring a process and recording data associated with the process, which is an abstract idea. Specifically, the claims recite steps for detecting an event, generating data,  storing data, providing data, inserting the data into an application, changing data, and authorizing a transaction, which is an abstract idea. The process of monitoring a process and recording data associated with the process is a legal/commercial interaction. Therefore, the claims fall within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test, since the claims are directed to a commercial or legal interaction, since they involve monitoring a process and recording data associated with the process (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a virtual machine, virtual appliance and a compute node, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the virtual machine, virtual appliance and compute node, perform the steps or functions of detecting an event, generating data,  storing data, providing data, inserting the data into an application, changing data, and authorizing a transaction.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor and a machine-readable storage medium, and point-of-service terminal, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing relationships, specifically, monitoring a process and recording data associated with the process As discussed above, taking the claim elements separately, the virtual machine, virtual appliance and compute node, perform the steps or functions of detecting an event, generating data,  storing data, providing data, inserting the data into an application, changing data, and authorizing a transaction.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or 
The dependent claims 15-17 and 27-31 are rejected under similar criteria as each depends from claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14 -
Claim 14 recites “causing . . . the virtual machine instance to change the specific decoration . . . “ The Specification does not describe the steps or algorithm that the function of “causing” comprises. MPEP 2161.01
Regarding claim 31 -
Claim 31 recites “eliminates improper modification….” The Specification does not describe the steps or algorithm that the function of “eliminates” comprises. MPEP 2161.01
For the reasons above, independent claims 14 and its dependent claims 15-17 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14 –
Claim 14 is directed to a method comprising steps performed by a virtual appliance. However, the language “of “wherein the compute node hosts the . . .” describes actions performed by a compute node. This renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the virtual appliance of claim 14, or whether the metes and bounds also include the compute node.
Regarding claim 31 –
The term "improper modification" in claim 31 is a relative term which renders the claim indefinite.  The term "improper modification" is not defined by the claim, the specification does not 
For the reasons above, independent claims 14 and its dependent claims 15-17 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi et al (US 2010/0205303) in view of Summers (US 9,104,876).
Regarding claim 14 –
Chaturvedi teaches a method for incorporating license management data into a virtual machine instance comprising:
detecting, by a virtual appliance, a triggering event resulting in formation of the virtual machine instance from an originating virtual machine instance, wherein the virtual appliance is running as a first guest instance on a compute node without attachment to any physical component of a physical machine; (par 13-16, 25, 23, 26, 27, 59)

storing, by the virtual appliance, the license management data into a first trusted storage associated with the virtual appliance, wherein the first trusted storage includes an association between the license management data and the virtual machine instance; (par 13-16, 47, 61, 51, 59)
providing, by the virtual appliance, the license management data to a second trusted storage of a license server running as a second guest instance on the compute node; (par 13-16, 46, 47, 56-58, 61)
wherein the virtual machine instance is configured to run a licensed application; (par 13-16, 25, 23, 26, 27, 59)
Chaturvedi does not specifically teach wherein the first trusted storage includes a first file anchor which is modified to store the unique identifier.
Summers teaches wherein the first trusted storage includes a first file anchor which is modified to store the unique identifier. (col 3 ln 5-col 4 ln 53) 
Chaturvedi does not specifically teach wherein the second trusted storage includes a second file anchor which is modified to store the unique identifier.
Summers teaches wherein the second trusted storage includes a second file anchor which is modified to store the unique identifier. (col 3 ln 5-col 4 ln 53) 
Chaturvedi does not specifically teach wherein the specific decoration is required to modify a file anchor which is configured to store the unique identifier.
Summers teaches wherein the specific decoration is required to modify a file anchor which is configured to store the unique identifier. (col 3 ln 5-col 4 ln 53) 
Chaturvedi does not specifically teach inserting, by the virtual appliance via an application programming interface, the license management data into the virtual machine instance, wherein the 
Summers teaches inserting, by the virtual appliance via an application programming interface, the license management data into the virtual machine instance, wherein the virtual machine instance stores a third file anchor which is modified by the virtual appliance to store the unique identifier, wherein the license management data is inserted prior to launching of the virtual machine instance. (col 3 ln 5-col 4 ln 53) 
Chaturvedi does not specifically teach causing, by the virtual appliance, the virtual machine instance to change the specific decoration into a second specific decoration, wherein subsequent to the change, the second specific decoration is required to modify.
Summer discloses causing, by the virtual appliance, the virtual machine instance to change the specific decoration into a second specific decoration, wherein subsequent to the change, the second specific decoration is required to modify. (abs, col 2 ln 5-20, co 3 ln 5-25).
Chaturvedi does not specifically disclose authorizing, by the virtual appliance, launching of the virtual machine instance by the compute node subsequent to the insertion of the license management data. 
However, Chaturvedi does teach transmitting authorization to launch the virtual machine instance subsequent to providing the license management data to the licensed application. (see par 24 where if a license is authorized the VM is activated, if a license is withheld or not authorized, then VM is shutdown)
Summers teaches inserting, by the virtual appliance via an application programming interface, the license management data into the virtual machine instance.  (col 3 ln 5-col 4 ln 53) 
It would be obvious to one of ordinary skill in the art to combine Chaturvedi with Summers in order to increase transaction security.
Regarding claim 15 –
Note that claim 15 recites intended use and therefore does not serve to distinguish from the prior art.
Regarding claim 27 –
Chaturvedi teaches that the triggering event includes any of a migration, clone, or snapshot operation. (par 13, 25, 23, 26)
Regarding claim 31 –
Summers teaches that causing the virtual machine instance to change the specific decoration into the second decoration eliminates improper modification of the file anchor via user interception of the specific decoration. (abs, col 2 ln 5-20, co 3 ln 5-25).
Claims 16-17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi et al (US 2010/0205303) in view of Summers (US 9,104,876) and further in view of Katoh et al (US 2002/0087719).
Chaturvedi in view of Summers teaches as above.
Regarding claim 16 –
Chaturvedi teaches the specific decoration required to modify the third file anchor changes based on a stored characteristic in the virtual machine instance. (par 35)
Katoh teaches a time indicated by an irreversible time stamp. (par 15)
It would be obvious to one of ordinary skill in the art to combine Chaturvedi and Summers with the time stamps of Katoh in order to keep more accurate records.
Regarding claim 17 –
Katoh teaches generating, by the virtual appliance, another irreversible time stamp, wherein the another irreversible time stamp indicates a later time than the irreversible time stamp; (par 15)
providing, by the virtual appliance, the another irreversible time stamp to the virtual machine instance (par 15).
Summers teaches inserting the license management data into the licensed application, (col 3 ln 35-col 4 ln 53) 
wherein the another irreversible modifying, via the specific decoration based on the another irreversible time stamp, the unique identifier to change to the second specific decoration, (col 3 ln 35-col 4 ln 53) 
wherein the second specific decoration is not provided to the virtual machine instance. (col 3 ln 35-col 4 ln 53) 
Regarding claim 30 –
Summers teaches wherein the specific decoration is based on a first time stamp (col 3 ln 35-col 4 ln 53) wherein causing the virtual machine instance to change the specific decoration comprises:
inserting the second time stamp into the virtual machine instance (col 3 ln 35-col 4 ln 53), thereby changing the specific decoration into the second specific decoration. (abs, col 2 ln 5-20, co 3 ln 5-25)
Katoh teaches generating a second time stamp. (par 15)
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi et al (US 2010/0205303) in view of Summers (US 9,104,876), and further in view of Wei (US 2010/0223364).
Chaturvedi in view of Summers teaches as above.
Regarding claim 28 –
Chaturvedi teaches receiving, by the virtual appliance, a notification of the triggering event. (par 13-16, 25, 23, 26, 27, 59)
Wei teaches a control node managing the compute node, the notification being received by the control node. (par 26, 27, 29, 59-60, 88, 142).
It would be obvious to one of ordinary skill in the art to combine Chaturvedi and Summers with the cloud storage of Wei for greater economy.
Regarding claim 29 –
Chaturvedi teaches transmitting authorization to launch the virtual machine instance subsequent to providing the license management data to the licensed application. (par 13-16, 25, 23, 26, 27, 59)
Wei teaches a control node managing the compute node. (par 26, 27, 29, 59-60, 88, 142).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boydstun et al (US 8,027,921) teach a method and software for migrating protected authentication data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685